Case 1:20-cv-04750 Document 1-5 Filed 10/05/20 Page 1 of 3 PageID #: 84
     Case 1:20-cv-04750 Document 1-5 Filed 10/05/20 Page 2 of 3 PageID #: 85



 PETER G. SIACHOS
 PSIACHOS@GRSM.COM
 DIRECT DIAL: (646) 808-6358



                                                                                 ATTORNEYS AT LAW
                                                                         ONE BATTERY PARK PLAZA, 28TH FLOOR
                                                                                NEW YORK, NY 10004



                                          July 30, 2020

VIA FEDEX AND EMAIL( DREWMOORCROFTILKB@GMAIL.COM)

Drew Moorcroft
5697 Edgevale Street
Timnath, CO 80547

         Re:      iLoveKickboxing.com – RIGHT TO CURE LETTER
                  YOU MUST CURE WITHIN 30 DAYS

Dear Mr. Moorcroft:

        As you know, this firm represents iLoveKickboxing.com (“ILKB”). This letter shall
serve as ILKB’s demand that you cure your various breaches of the operative franchise
agreement between you and ILKB (“Franchise Agreement”) within 30 days of delivery of this
letter.

        Pursuant to Section 14.1(a) of the Franchise Agreement, you agreed to attempt to resolve
any dispute “by first having [ILKB’s] executive officers and your Principal Equity Owners meet
in person … and conduct a good faith discussion and negotiation of the issues with a view
toward a settlement.” To date, you have failed to satisfy this requirement of the Franchise
Agreement and, therefore are in breach of the Franchise Agreement.

        We also remind you that Section 14.1(b) of the Franchise Agreement requires you to
mediate the dispute if you and ILKB are unable to resolve the dispute as set forth above. To
date, you have failed to satisfy this requirement of the Franchise Agreement and, therefore, are in
breach of the Franchise Agreement. The completion of these dispute resolution requirements are
conditions precedent to any termination by the franchisee (i.e., you). To be clear, until and
unless you comply with the contractual dispute resolution provisions of the Franchise
Agreement, any purported termination is ineffective, and the time for ILKB’s right to address
any dispute or cure any purported default does not begin to run. The purpose of this requirement
is to ensure all parties have done everything possible to make the franchise relationship work, as
set forth in Section 14 of the Franchise Agreement.

        Conversely, if you fail to satisfy your dispute resolution obligations within 30 days, you
will be in breach of your Franchise Agreement, and will also be considered to failed to provide
ILKB with a proper opportunity to cure any alleged breaches set forth in your termination letter
to ILKB. To be clear, you will be in breach of the agreement, and ILKB will terminate you and
enforce all of the post-termination obligations of the Franchise Agreement to your detriment.
    Case 1:20-cv-04750 Document 1-5 Filed 10/05/20 Page 3 of 3 PageID #: 86


July 30, 2020
Page 2

       Again, should you continue to fail to comply with the terms of the Franchise Agreement,
ILKB has directed this firm to pursue all legal remedies in response to any material breach of the
Franchise Agreement, including but not limited to:

       1.       Enforcement of the 18-month, 25-mile non-competition restrictions set forth in
                Section 11.2 of the Franchise Agreement by way of a federal lawsuit and pursuit
                of a Temporary Restraining Order, Preliminary Injunction, and permanent
                injunctive relief against you;

       2.       Seeking a full judgment of all past due and current amounts owing by you to
                ILKB;

       3.       Seeking liquidated damages equal to the amount of royalties paid by you, as
                calculated pursuant to Section 13.9 of the Franchise Agreement; and

       4.       Seeking all costs and attorneys’ fees incurred in connection with enforcing
                ILKB’s rights pursuant to Section 13.10 of the Franchise Agreement, which
                would be significant.

       Your adherence to the Franchise Agreement and cooperation with ILKB and this firm are
appreciated. Be guided accordingly.
                                          Very truly yours,

                                             GORDON REES SCULLY MANSUKHANI LLP


                                             PETER G. SIACHOS
